Exhibit 10.1
MUTUAL TERMINATION AGREEMENT
This Mutual Termination Agreement (this “Agreement”) is entered as of
October 29, 2009, between Amicus Therapeutics, Inc., a Delaware corporation
(“Amicus”), and Shire Pharmaceuticals Ireland Ltd., a corporation organized
under the laws of Ireland (“Shire”).
W I T N E S S E T H:
WHEREAS, Shire and Amicus entered into that certain License and Collaboration
Agreement (the “Original Agreement”) dated as of November 7, 2007; and
WHEREAS, Shire and Amicus have determined that it is in their respective best
interests to terminate the Original Agreement effective immediately rather than
upon the one hundred eighty (180) days’ notice provided under such
Section 15.3.1 of the Original Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement and intending to be legally
bound, the Parties hereto agree as follows:
1. Termination of Original Agreement. Effective as of the date hereof, the
Original Agreement shall be terminated in its entirety, including that
Sections 15.5 and 15.6 shall be of no further force or effect, except that
Sections 14.1-14.4 (and all definitions in the Original Agreement that give
meaning to the capitalized terms in such Sections) shall survive such
termination. Except for the obligations set forth under this Agreement and the
survival of the obligations under the Original Agreement set forth above, all
obligations between Shire and Amicus as defined in the Original Agreement are
terminated as of the date of this Agreement.
2. Termination of Licenses. Effective as of the date hereof, the licenses
granted by Amicus to Shire under the Original Agreement shall be terminated and
of no further force or effect.
3. Termination Payment. Shire shall pay to Amicus Five Million One Hundred and
Ninety-Seven Thousand Four Hundred and Twenty-Five Dollars ($5,197,425.00)
within ten (10) Business Days after the date hereof in full and fair settlement
of all development cost sharing obligations through the date of this Agreement
and any and all other liabilities or obligations that Shire may have under the
Original Agreement. Without limiting the foregoing, Amicus acknowledges that it
shall not be entitled to any further payment or reimbursement of costs or
expenses from Shire under the Original Agreement.
4. Data, Regulatory Filings, and Regulatory Correspondence. Within thirty
(30) days after the date hereof, Shire shall disclose (to the extent Shire has
not already disclosed to Amicus) all data and regulatory correspondence in
Shire’s or its Affiliates’ possession or Control with respect to the Licensed
Products Developed under the Original Agreement. Amicus shall be perpetually and
irrevocably free to use, disclose and sublicense, on a fully paid-up, royalty
free basis such data and regulatory correspondence to Develop, Commercialize,
Manufacture and otherwise exploit the Licensed Products, or other products
containing a Compound in Amicus’s sole discretion. Shire shall assign and
transfer, or cause to be assigned and transferred, to Amicus all Regulatory
Filings solely for the Licensed Products, including without limitation all
orphan drug designations currently held by Shire related to all Licensed
Products (the “Orphan Drug Designations”), and shall take such actions and
execute such other instruments, assignments and documents as may be necessary to
effect the transfer of rights under such Regulatory Filings, including with out
limitation the Orphan Drug Designations, to Amicus. In each case, unless
otherwise prohibited by any applicable Laws, the foregoing assignment shall be
made within thirty (30) days after the date hereof.

 

 



--------------------------------------------------------------------------------



 



5. Press Release. On or shortly after the effective date of this Agreement, each
Party shall have the right to release a press release announcing (or
incorporating an announcement of) this Agreement and the termination of the
relationship of the Parties. The parties will share the contents of such
releases that relate to the termination sufficiently in advance of the
announcement to permit comment, and each party shall make reasonable efforts to
accommodate such comments.
6. Representations and Warranties of Amicus. Amicus represents and warrants to
Shire as follows:
a. Organization. Amicus is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.
b. Authorization. The execution, delivery and performance by Amicus of this
Agreement have been duly authorized by all necessary corporate action and do not
and will not (i) require any consent or approval of its stockholders or
(ii) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it or any provision of its charter documents.
c. Binding Agreement. This Agreement is a legal, valid and binding obligation of
Amicus enforceable against it in accordance with its terms.
7. Representations and Warranties of Shire. Shire hereby represents and warrants
to Amicus as follows:
a. Organization. Shire is a corporation duly organized, validly existing and in
good standing under the laws of Ireland.
b. Authorization. The execution, delivery and performance by Shire of this
Agreement have been duly authorized by all necessary corporate action and do not
and will not (i) require any consent or approval of its stockholders or
(ii) violate any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to it or any provision of its charter documents.
c. Intellectual Property. Shire has not (i) granted any sublicences to any one
or more of its Affiliates or Third Parties in connection with the Compounds or
the Licensed Products, (ii) made or developed any Shire Inventions in connection
with its activities under the Original Agreement or the Licensed Products, and
(iii) filed any patent applications directly related to the Licensed Compounds.

 

2



--------------------------------------------------------------------------------



 



d. Binding Agreement. This Agreement is a legal, valid and binding obligation of
Shire enforceable against it in accordance with its terms.
8. Miscellaneous.
a. Definitions. Unless otherwise defined in this Agreement, all capitalized
terms used herein shall have the meanings ascribed to them in the Original
Agreement.
b. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.
c. Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the parties hereto to the other shall be in
writing, delivered personally or by facsimile (and promptly confirmed by
telephone), postage prepaid (where applicable), addressed to such other party at
its address indicated below, or to such other address as the addressee shall
have furnished in writing to the addressor and shall be effective upon receipt
by the addressee.

         
 
  If to Amicus:   Amicus Therapeutics, Inc.
 
      6 Cedar Brook Drive
 
      Cranbury, NJ 08512
 
      Fax: (609) 662-2001
 
      Attention: John F. Crowley CEO & President
 
      With a copy to: General Counsel at the same address.
 
       
 
  If to Shire:   Shire Pharmaceuticals Ireland Ltd.
 
      5 Riverwalk
 
      Citywest Business Campus
 
      Dublin 24
 
      Ireland
 
      Fax: 00 353 1 429 7701
 
      Attention: Legal Department

d. Applicable Law. This Agreement shall be governed by and interpreted under the
laws of the State of New York, excluding its conflicts of laws principles.
e. Entire Agreement; Amendments. This Agreement constitutes the entire
understanding between the Parties with respect to the subject matter hereof and
supersedes all prior or contemporaneous oral communications, agreements or
discussions with respect to the subject matter hereof including, without
limitation, the Original Agreement. This Agreement may be amended or modified
only by a writing signed by each of the Parties.

 

3



--------------------------------------------------------------------------------



 



f. Headings. The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.
g. Waiver. The waiver by either Party of any right hereunder or the failure to
perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by said other Party
whether of a similar nature or otherwise.
h. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties, by their duly authorized officers, has
executed this Agreement as of the date first written above.

              SHIRE PHARMACEUTICALS IRELAND LTD.
 
       
 
  By:   /s/ GRAHAM HETHERINGTON
 
       
 
      Name: Graham Hetherington
 
      Title: Director
 
            AMICUS THERAPEUTICS, INC.
 
       
 
  By:   /s/ JOHN F. CROWLEY
 
       
 
      Name: John F. Crowley
 
      Title: President and CEO

 

5